                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MONTANA

              In re: SCHNEIDER, JOHN HENRY                                                   §       Case No. 14-61357-7
                                                                                             §
                                                                                             §
         Debtor(s)                                                                           §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION
D
                     The Final Report shows receipts of                                          $       1,923,723.70

                     and approved disbursements of                                               $         882,331.23
                                                            1
                     leaving a balance on hand of                                                $       1,041,392.47

                                                          Balance on hand:                                   $          1,041,392.47
                Claims of secured creditors will be paid as follows:
       R
 Claim          Claimant                                       Claim Allowed Amount Interim Payments                         Proposed
 No.                                                         Asserted       of Claim          to Date                        Payment
                                                                 None
                                                          Total to be paid to secured creditors:             $                  0.00
                                                          Remaining balance:                                 $          1,041,392.47
                                   AF
                Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                                         Total Requested Interim Payments                  Proposed
                                                                                                    to Date                 Payment
Trustee, Fees - JOSEPH V. WOMACK, TRUSTEE                                         77,688.50                      0.00        77,688.50
Trustee, Expenses - JOSEPH V. WOMACK, TRUSTEE                                     25,151.22              10,751.22           14,400.00
Attorney for Trustee, Fees - GOETZ, BALDWIN &                                    483,314.34            208,114.34           275,200.00
GEDDES PC
Attorney for Trustee, Expenses - GOETZ, BALDWIN &                                 16,032.89              13,544.21            2,488.68
GEDDES PC
                                                                                     T
Attorney for Trustee Fees - WALLER & WOMACK, PC                                  120,828.59              52,028.59           68,800.00
Accountant for Trustee, Fees - Sherill Frickle                                      4,455.00              4,455.00                0.00
Accountant for Trustee, Expenses - Sherill Frickle                                      71.10                 71.10               0.00
Auctioneer Fees - BKAssets.com, LLC                                                   285.00                285.00                0.00
Auctioneer Expenses - BKAssets.com, LLC                                               692.46                692.46                0.00
                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.
                                                                                                                                         A
   UST Form 101-7-NFR (10/1/2010)
                                                                        All Amounts Estimated
Other Fees: Live Water Properties                                    26,250.00            26,250.00             0.00
Other Expenses: Charles Fisher Court Reporting                           797.85             797.85              0.00
Attorney for Trustee Fees - Patten, Peterman, Bekkedahl &              2,558.00            2,558.00             0.00
Green PLLC
Charges, U.S. Bankruptcy Court                                           350.00                  0.00         350.00
Attorney for Trustee Expenses - Patten, Peterman,                         23.87               23.87             0.00
Bekkedahl & Green PLLC
Auctioneer Fees - MUSSER BROTHERS AUCTIONEERS                        26,467.00            26,467.00             0.00
Auctioneer Expenses - MUSSER BROTHERS                                  8,848.78            8,848.78             0.00
AUCTIONEERS
D
                             Total to be paid for chapter 7 administration expenses:         $          438,927.18
                             Remaining balance:                                              $          602,465.29

                Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                        to Date          Payment
                                                       None
         R
                             Total to be paid for prior chapter administrative expenses:     $                0.00
                             Remaining balance:                                              $          602,465.29

              In addition to the expenses of administration listed above as may be allowed by the
         Court, priority claims totaling $177,482.42 must be paid in advance of any dividend to
         general (unsecured) creditors.
                               AF
               Allowed priority claims are:
 Claim         Claimant                                       Allowed Amount Interim Payments             Proposed
 No                                                                  of Claim          to Date            Payment
   25P-2       MT DEPARTMENT OF REVENUE                             177,482.42           177,482.42             0.00
                                                 Total to be paid for priority claims:       $                0.00
                                                 Remaining balance:                          $          602,465.29
               The actual distribution to wage claimants included above, if any, will be the proposed
         payment less applicable withholding taxes (which will be remitted to the appropriate taxing
         authorities).
                                                                       T
   UST Form 101-7-NFR (10/1/2010)
                                                              All Amounts Estimated
            Timely claims of general (unsecured) creditors totaling $ 7,307,109.80 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 8.2 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            STEPHEN KLINE                                           2,823.91               0.00           232.83
  2            CHARLES BEAUCHOT                                            0.00               0.00                0.00
  3            CAPITAL ONE BANK (USA), N.A.                                0.00               0.00                0.00
D
  4            RON JUROVICH                                           17,062.50               0.00         1,406.79
  5            MARGERY GAAB                                                0.00               0.00                0.00
  6            WELLS FARGO BANK, NATIONAL                                  0.00               0.00                0.00
               ASSOCIATION
  7            WESTERN SAGE CPA PC                                         0.00               0.00                0.00
  8            WESTERN SAGE CPA PC                                         0.00               0.00                0.00
        R
  9            WESTERN SAGE CPA PC                                         0.00               0.00                0.00
 10 -2         MERIDIAN SURGICAL                                           0.00               0.00                0.00
               PARTNERS-MONTANA, LLC &
               MERIDIAN
 11            STATE OF WYOMING BOARD OF                            149,431.39                0.00        12,320.50
               MEDICINE
                              AF
 12            CARROL JOHNSON                                              0.00               0.00                0.00
 13            JAY WINZENRIED                                              0.00               0.00                0.00
 14            MICHAEL GREEN                                        337,792.00                0.00        27,850.68
 15            WALT MORRIS                                                 0.00               0.00                0.00
 16            ANNETTE THOMAS                                     1,000,000.00                0.00        82,449.19
 17            HARLEY MORRELL                                       300,000.00                0.00        24,734.76
 18            SCHERRY LEE                                        1,000,000.00                0.00        82,449.19
 19            BEVERLEY CURTIS                                    1,500,000.00                0.00       123,673.78
 20            HARRY ALLAN KNOPP AND JO ANN                       1,000,000.00                0.00        82,449.19
                                                                        T
               KNOPP
 21            ESTATE OF RUSSELL MONACO                           2,000,000.00                0.00       164,898.38
 22            SERVICE MASTER OF BILLINGS                                  0.00               0.00                0.00
 23            SHERRI AND LARRY RASMUSSEN                                  0.00               0.00                0.00




  UST Form 101-7-NFR (10/1/2010)
                                                             All Amounts Estimated
 24            MR. AND MRS. RICHARD KENT                                  0.00                0.00               0.00
                            Total to be paid for timely general unsecured claims:         $           602,465.29
                            Remaining balance:                                            $                 0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
D
 26            ONI REALTY INVESTORS, LLC                                  0.00                0.00               0.00
 27            ONI REALTY INVESTORS, LLC                                  0.00                0.00               0.00
 28            ONI REALTY INVESTORS, LLC                                  0.00                0.00               0.00
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00
        R
             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 15,931.68 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
                              AF
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
 25U-2         MT DEPARTMENT OF REVENUE                             15,931.68                 0.00               0.00
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00
                                                                      T
  UST Form 101-7-NFR (10/1/2010)
                                                            All Amounts Estimated
